 



Exhibit 10.2
TELEDYNE TECHNOLOGIES INCORPORATED
ADMINSTRATIVE RULES OF THE 2008 INCENTIVE AWARD PLAN
RELATED TO NON-EMPLOYEE DIRECTOR STOCK COMPENSATION
(As of February 19, 2008)
ARTICLE I.
GENERAL
     1.1. Purpose. The terms of the Company’s 2008 Stock Incentive Plan shall be
applied in accordance with the following Rules for the purpose of providing an
opportunity for Non-Employee Directors to elect to receive Options and/or Common
Stock in lieu of Director’s Retainer Fee Payments and Meeting Fees, the
automatic payment of a portion of the Director’s Retainer Fee Payment in the
form of Common Stock to those Non-Employee Directors not electing to receive
such portion in the form of Options and/or Common Stock and granting each
Non-Employee Director annually an option covering 4,000 shares of Common Stock.
It is the purpose of these Rules to promote the interests of the Company and its
stockholders by attracting, retaining and providing an incentive to Non-Employee
Directors through the acquisition of a proprietary interest in the Company and
an increased personal interest in its performance. It is recognized that
Non-Employee Directors dedicate time and provide significant and valuable
services to the Company, its subsidiaries and its stockholders.
     1.2. Adoption and Term. These Rules have been approved by the Personnel and
Compensation Committee of the Board and shall become effective as of the
Effective Date (as hereinafter defined). These Rules shall terminate without
further action upon the earlier of (a) the tenth anniversary of the effective
date of the Plan, and (b) the first date upon which no shares of Common Stock
remain available for issuance under these Rules.
     1.3. Definitions. Capitalized terms not otherewise defined herein shall
have the same meaning as those terms defined in the Plan. As used herein the
following terms have the following meanings:
(a) “Annual Options” means the Options issuable under Section 4.4(a) of these
Rules.
(b) “Board” means the Board of Directors of the Company.
(c) “Code” means the Internal Revenue Code of 1986, as amended. References to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.
(d) “Committee” means the Nominating and Governance Committee of the Board.

 



--------------------------------------------------------------------------------



 



(e) “Common Stock” means the common stock, par value $0.01 per share, of the
Company.
(f) “Company” means Teledyne Technologies Incorporated, a Delaware corporation,
and any successor thereto.
(g) “Compensation Year” means each calendar year or portion thereof during which
these Rules are in effect.
(h) “Director” means a member of the Board.
(i) “Director’s Retainer Fee Payment” means the dollar value of that portion of
the annual retainer fee payable by the Company to a Non-Employee Director for
serving as a Director and for serving as the chair of the Board or any committee
of the Board as of a particular Payment Date, as established by the Board and in
effect from time to time.
(j) “Effective Date” means the date the 2008 Incentive Award Plan is approved by
the stockholders of the Company.
(k) “Employee” means any employee of the Company or an affiliate.
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to a section of the Exchange Act or rule promulgated thereunder shall
include that section or rule and any comparable section(s) or rule(s) of any
future legislation or rulemaking that amends, supplements or supersedes said
section or rule.
(m) “Non-Employee Director” means a Director who is not an Employee.
(n) “Non-Employee Director Notice” means a written notice delivered in
accordance with Section 4.2.
(o) “Payment Date” means the first business day of January and July of each
Compensation Year on which the Director’s Retainer Fee Payment for serving as a
Director is paid by the Company and the first business day of January of each
Compensation Year on which the Director’s Retainer Fee Payment for serving as
the chair of the Board or any committee of the Board is paid by the Company.
(p) “Plan” means the Teledyne Technologies Incorporated 2008 Incentive Award
Plan, as it may hereafter be amended from time to time.
(q) “Retainer Fee Options” means the Options issuable under Section 4.3 of these
Rules.

2



--------------------------------------------------------------------------------



 



(r) “Rules” means these administrative rules under the Teledyne Technologies
Incorporated 2008 Incentive Award Plan, as they may hereafter be amended from
time to time.
(s) “TDY Deferred Compensation Plan” shall mean the Teledyne Technologies
Incorporated Executive Deferred Compensation Plan, as amended and as may be
amended from time to time
     1.4. Shares Subject to these Rules. The shares to be offered under the Plan
pursuant to these Rules shall consist of the Company’s authorized but unissued
Common Stock or treasury shares that are available to be offered under the Plan
and, subject to adjustment as provided in Section 5.1 hereof, the aggregate
amount of such stock which may be issued or subject to Options issued hereunder
shall not exceed 200,000 shares. If any Option granted under the Plan pursuant
to these Rules shall expire or terminate for any reason, without having been
exercised or vested in full, as the case may be, the unpurchased shares subject
thereto shall again be available for issuance under the Plan pursuant to these
Rules. Options granted under the Plan pursuant to these Rules will not be
qualified as “incentive stock options” under Section 422 of the Code.
ARTICLE II.
ADMINISTRATION
     2.1. The Committee. Subject to the provisions of these Rules and the Plan,
the Committee shall interpret the Rules, promulgate, amend, and rescind other
rules and regulations relating to the Rules and make all other determinations
necessary or advisable for their administration and implementation.
Interpretation and construction of any provision of these Rules by the Committee
shall be final and conclusive. Notwithstanding the foregoing, the Committee
shall have or exercise no discretion with respect to the selection of persons
eligible to participate hereunder, the determination of the number of shares of
Common Stock or number of Options issuable to any person or any other aspect of
the administration of the Rules with respect to which such discretion is not
permitted in order for grants of shares of Common Stock and Options to be exempt
under Rule 16b-3 promulgated under the Exchange Act.
ARTICLE III.
PARTICIPATION
     3.1. Participants. Each Non-Employee Director shall participate in the Plan
pursuant to these Rules on the terms and conditions hereinafter set forth.
ARTICLE IV.
PAYMENT OF DIRECTOR’S FEES
     4.1. General. The Director’s Retainer Fee Payment shall be paid to each
Non-Employee Director, as of each Payment Date, as set forth in these Rules and
subject to such other payment policies and procedures as the Board may establish
from time to

3



--------------------------------------------------------------------------------



 



time. If, for the applicable Compensation Year, a Non-Employee Director has not
made an election pursuant to Section 4.2 to receive Options or Common Stock in
lieu of at least twenty-five percent (25%) of the Director’s Retainer Fee
Payment, then seventy-five percent (75%) of such Director’s Retainer Fee Payment
shall be paid in cash and twenty-five percent (25%) of the Director’s Retainer
Fee Payment shall be paid in the form of Common Stock.
     4.2. Non-Employee Director Notice. A Non-Employee Director may file with
the Secretary of the Company or other designee of the Board of Directors prior
to the commencement of a Compensation Year a Non-Employee Director Notice making
an election to receive either twenty-five percent (25%), fifty percent (50%),
seventy-five percent (75%) or one hundred (100%) of his or her Director’s
Retainer Fee Payment in the form of Options and/or Common Stock with the balance
to be paid in cash. Notwithstanding the foregoing, elections to receive Common
Stock or Options may be made at any time during a Compensation Year so long as
such elections are made irrevocably in advance of receiving the corresponding
Common Stock or Options and approved in accordance with Rule 16b-3 under the
Exchange Act.
     4.3 Conversion of Retainer Fee Payment to Shares. Each Non-Employee
Director who pursuant to Section 4.1 or 4.2 is to receive Common Stock as all or
part of his or her Director’s Retainer Fee Payment with respect to a
Compensation Year and who is elected or reelected or is a continuing
Non-Employee Director as of the date of commencement of such Compensation Year
as of the applicable Payment Date, shall receive as of each Payment Date during
such Compensation Year a number of shares of Common Stock equal to the quotient
obtained by dividing (i) the amount of the Director’s Retainer Fee Payment to be
paid in the form of Common Stock by (ii) the Fair Market Value of the Common
Stock per share on such Payment Date. Cash shall be paid in lieu of any
fractional shares.
     4.4 Options.
(a) Annual Option Grants. An Annual Option covering 4,000 shares of Common Stock
will be granted to each Non-Employee Director automatically at the conclusion of
each Company Annual Meeting. If, after the Effective Date, a director first
becomes a Non-Employee Director on a date other than an Annual Meeting date, an
Annual Option covering 2,000 shares of Common Stock will be granted to such
director on his or her first date of Board service. The purchase price of the
Common Stock covered by each Annual Option will be the Fair Market Value of a
share of Common Stock as of the date of grant of the Annual Option.
(b) Retainer Fees Options. Retainer Fee Options will be granted on the Payment
Dates of each Compensation Year. The number of shares of Common Stock to be
subject to a Retainer Fee Option shall be equal to the nearest number of whole
shares determined by multiplying the Fair Market Value of a share of Company
Common Stock on the date of grant by 0.3333 and dividing the result into the
applicable portion of the Director’s Retainer Fee Payment elected to be received
as Options by the Non-Employee Director

4



--------------------------------------------------------------------------------



 



for the Compensation Year. The purchase price of each share covered by each
Retainer Fee Option shall be equal to the Fair Market Value of a share of Common
Stock on the date of grant of the Retainer Fee Option multiplied by 0.6666. The
Retainer Fee Options shall be deemed granted at Fair Market Value and any
difference between Fair Market Value and the recorded exercise price of the
Retainer Fee Option shall be as a result of the prepayment of a portion of the
aggregate exercise price of the Retainer Fee Option equal to the amount of the
Retainer Fee paid.
(c) Duration and Exercise of Options. Subject to Section 4.4(f) below, Annual
Options and Retainer Fee Options become exercisable on the first anniversary of
the date on which they were granted. Options shall terminate upon the expiration
of ten years from the date of grant. No Options may be exercised for a fraction
of a share and no partial exercise of any Options may be for less than one
hundred (100) shares. The Committee shall determine the time period, including
the time period following a Termination of Service, during which the
Non-Employee Director has the right to exercise the vested Options issued
pursuant to these Rules, which time period may not extend beyond the term of the
Option term. Except as limited by requirements of Section 409A or Section 422 of
the Code and regulations and rulings thereunder, the Committee may extend the
term of any outstanding Option issued pursuant to these Rules, and may extend
the time period during which vested Options issued under these Rules may be
exercised, in connection with any Termination of Service of the Non-Employee
Director, and may amend any other term or condition of such Option issued under
these Rules relating to such a Termination of Service.
(d) Purchase Price. The purchase price for the shares shall be paid in full at
the time of exercise (i) in cash or by check payable to the order of the
Company, (ii) by delivery of shares of Common Stock of the Company already owned
by, and in the possession of Options holder, or (iii) by delivering a properly
executed exercise notice together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
Options price (in which case the exercise will be effective upon receipt of such
proceeds by the Company). Shares of Common Stock used to satisfy the exercise
price of an Option shall be valued at their Fair Market Value on the date of
exercise.
(e) Transferability. Options granted hereunder shall not be transferable, other
than by will or the laws of descent and distribution, and shall be exercisable
during a Options holder’s lifetime only by the Options holder or by his or her
guardian or legal representative, except to the extent transfer is permitted by
Rule 16b-3 promulgated under the Exchange Act and approved by the Board or its
designee. Subject to the foregoing, Options shall not be assigned, pledged or
otherwise encumbered by the holder thereof, either voluntarily or by operation
of law.
(f) Termination of Directorship. If a director ceases to be a director of the
Company for any reason other than death or removal by the Board of Directors or
the stockholders, the director’s Options shall continue to vest as provided in
Section 4.4 (c) above and the right of the holder of the Option to exercise such
Options shall continue until the options

5



--------------------------------------------------------------------------------



 



expire in accordance with Section 4.4(c). In no event may an Options be
exercised after the expiration of the period specified in Section 4.4(c). In the
event of death of a director or former director who holds an outstanding
Options, all unvested Options shall automatically become fully vested as of the
date of death and the right of his or her estate or beneficiary to exercise the
Options shall terminate upon the expiration of twelve months from the date of
death, but in no event may a Options be exercised after the expiration of the
term of the Option. In the event of removal of a director from the Board of
Directors, all rights of such director in a Options that the director was
entitled to exercise on the date of removal shall terminate on the 30th day (or,
if such day is not a business day, on the next business day) after the date of
removal, but in no event may such Options be exercised after the expiration of
the term of the Option.
     4.5 Meeting Fees.
(a) General. A Non-Employee Director may elect to have all fees paid by the
Company to a Non-Employee Director for attending meetings of the Board or
Committees of the Board during a Compensation Year (“Meeting Fees”) either one
hundred percent (100%) (i) in cash, (ii) in the form of Common Stock, (iii) in
the form of Options, or (iv) deferred under and in accordance with the TDY
Deferred Compensation Plan. If a Non-Employee Director has not made an election
pursuant to Section 4.5(b) below, Meeting Fees shall be paid in cash.
(b) Notice. A Non-Employee Director may file with the Secretary of the Company
or other designee of the Board prior to commencement of a Compensation Year
written notice making an election to receive any and all Meeting Fees for a
Compensation Year either one hundred percent (100%) (i) in cash, (ii) in the
form of Common Stock, (iii) in the form of Options, or (iv) deferred under and
in accordance with the TDY Deferred Compensation Plan. Notwithstanding the
foregoing, in the case of a new Non-Employee Director, elections to receive
Common Stock or Options or to defer under the TDY Deferred Compensation Plan
must be made within 30 days of the commencement of status as a Non-Employee
Director for the applicable Compensation Year.
(c) Common Stock. Each Non-Employee Director who pursuant to Section 4.5(b) is
to receive Common Stock as all of his or her Meeting Fees with respect to a
Compensation Year shall receive as of each Meeting Date during such Compensation
Year a number of shares of Common Stock equal to the quotient obtained by
dividing (i) the amount of the Meeting Fee to be paid in Common Stock by (ii)
the Fair Market Value of the Common Stock per share on such Meeting Date. Cash
shall be paid in lieu of any fractional share.
(d) Meeting Fee Options. Meeting Fee Options will be granted on the Meeting
Dates of each Compensation Year. The number of shares of Common Stock to be
subject to a Meeting Fee Options shall be equal to the nearest number of whole
shares determined by multiplying the Fair Market Value of a share of Common
Stock on the date of grant by 0.3333 and dividing the result into the Meeting
Fee elected to be received as Options by the Non-Employee Director for the
applicable Meeting Date for the Compensation Year. The purchase price of each
share covered by each Meeting Fee Options shall be equal to

6



--------------------------------------------------------------------------------



 



the Fair Market Value of a share of Common Stock on the date of grant of the
Meeting Fee Option multiplied by 0.6666. The provisions of clauses (c), (d),
(e) and (f) of Section 4.4 of these Rules regarding Annual Options and Retainer
Fee Options shall apply to Options paid in respect of Meeting Fees. The Meeting
Fee Options shall be deemed granted at Fair Market Value and any difference
between Fair Market Value and the recorded exercise price of the Meeting Fee
Option shall be as a result of the prepayment of a portion of the aggregate
exercise price of the Meeting Fee Option equal to the amount of the Meeting Fee
paid.
(e) Meeting Date Defined. “Meeting Date” means the date on which the meeting of
the Board or the Committee of the Board is held for which a Meeting Fee is
payable.
     4.6. Deferral of Director’s Retainer Fee Payment
(a) Permitted Deferral of Director’s Retainer Fee Payment. Notwithstanding
anything in Article IV or these Rules to the contrary, a Non-Employee Director
may elect to defer payment of, as of a Payment Date for an applicable
Compensation Year, twenty-five percent (25%), fifty percent (50%) or
seventy-five percent (75%) of his or her Director’s Retainer Fee Payment under
and in accordance with the TDY Deferred Compensation Plan.
(b) Notice of Deferral. A Non-Employee Director may file with the Secretary of
the Company or other designee of the Board prior to commencement of a
Compensation Year written notice making an election to defer payment of
twenty-five percent (25%), fifty percent (50%) or seventy-five percent (75%) of
his or her Director’s Retainer Fee Payment under and in accordance with the TDY
Deferred Compensation Plan. If, for an applicable Compensation Year, a
Non-Employee Director has not made an election pursuant to Section 4.2 to
receive Options or Common Stock in lieu of at least twenty-five percent (25%) of
his or her Director’s Retainer Fee Payment or an election to defer payment of a
permitted percentage of his or her Director’s Retainer Fee Payment, then
seventy-five percent (75%) of such Director’s Retainer Fee Payment shall be paid
in cash and twenty-five percent (25%) shall be paid in the form of Common Stock.
(c) TDY Deferred Compensation Plan. Once the notice specified in Section 4.5(b)
is timely filed, permitted elected deferrals of a Director’s Retainer Fee
Payment shall be subject to the terms and conditions, including without
limitation investment elections and distribution requirements, of the TDY
Deferred Compensation Plan.
     4.7 Deferral of Meeting Fees
(a) Permitted Deferral of Meeting Fees. Notwithstanding anything in Article IV
or these Rules to the contrary, a Non-Employee Director may elect to defer one
hundred percent (100%) of his or her Meeting Fees as of applicable Meeting Dates
for any applicable Compensation Year.

7



--------------------------------------------------------------------------------



 



(b) Notice of Deferral. A Non-Employee Director may file with the Secretary of
the Company or other designee of the Board prior to commencement of a
Compensation Year written notice making an election to defer payment of one
hundred percent (100%) of his or her Meeting Fees under and in accordance with
the TDY Deferred Compensation Plan.
(c) TDY Deferred Compensation Plan. Once the notice specified in Section 4.7(b)
is timely filed to defer payment of Meeting Fees under the TDY Deferred
Compensation Plan, such permitted elected deferrals of Meeting Fees shall be
subject to the terms and conditions, including without limitation investment
elections and distribution requirements, of the TDY Deferred Compensation Plan.
ARTICLE V.
MISCELLANEOUS
     5.1. Adjustments Upon Changes in Common Stock. The number and kind of
shares available for issuance under the Plan pursuant to these Rules, and the
number and kind of shares subject to, and the exercise price of, outstanding
Options, shall be appropriately adjusted to prevent dilution or enlargement of
rights by reason of any stock dividend, stock split, combination or exchange of
shares, recapitalization, merger, consolidation or other change in
capitalization with a similar substantive effect upon the Plan or the shares
issuable under the Plan.
     5.2. Amendment and Termination. The Committee shall have complete power and
authority to amend these Rules at any time; provided, however, that the
Committee shall not, without the affirmative approval of the shareholders of the
Company, make any amendment which requires shareholder approval under any
applicable law or regulation of a national stock exchange on which the Common
Stock is traded. The Committee shall have the right and the power to terminate
these Rules at any time. No amendment or termination of the Rules may, without
the consent of the Non-Employee Director, adversely affect the right of such
Non-Employee Director with respect to any Options then outstanding.
     5.3. Requirements of Law. The issuance of Common Stock under the Plan
pursuant to these Rules shall be subject to all applicable laws, rules and
regulations and to such approval by governmental agencies as may be required.
     5.4. No Guarantee of Membership. Nothing in these Rules or in the Plan
shall confer upon a Non-Employee Director any right to continue to serve as a
Director.
     5.5 Construction. Words of any gender used in these Rules shall be
construed to include any other gender, unless the context requires otherwise.
     5.6 Governing Law. These Rules shall be governed by, construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to its principles of

8



--------------------------------------------------------------------------------



 



conflict of law, as to all matters, including matters of validity, construction,
effect, performance and remedies.

9